

EXHIBIT 10.1


To Be Used For Named Executive Officers


Executive Non-Qualified Stock Option Agreement under
Assured Guaranty Ltd. 2004 Long-Term Incentive Plan
THIS AGREEMENT is effective as of the Grant Date, by and between the Participant
and Assured Guaranty Ltd. (the "Company").
WHEREAS, the Company maintains the Assured Guaranty Ltd. 2004 Long-Term
Incentive Plan (the "Plan"), and the Participant has been selected by the
committee administering the Plan (the "Committee") to receive a Non-Qualified
Stock Option Award under the Plan; and
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:
1. Terms of Award. The following words and phrases used in this Agreement shall
have the meanings set forth in this Section 1:
(a)
The "Participant" is ________________________________

(b)
The "Grant Date" is February 7, 2013.

(c)
The number of "Covered Shares" shall be ________________ shares of Stock.

(d)
The "Exercise Price" is $ ____________ per share.

(e)
The “Performance Determination Date” is the earlier to occur of (i) December 31,
2015 and (ii) the date of a Change in Control.

(f)
The “Performance Period” is January 1, 2013 through the Performance
Determination Date.

(g)
The “Term” of the Option is the period beginning on the Grant Date and ending on
the seven-year anniversary of the Grant Date.

(h)
The “Vesting Date” is the earliest to occur of (i) February 7, 2016, (ii) the
date of a Vesting Change in Control, and (iii) the Participant’s Date of
Termination if the Date of Termination is due to death, Disability, Retirement
or a Qualifying Termination occurring on or after a Change in Control.

Other words and phrases used in this Agreement are defined pursuant to Section
20, elsewhere in this Agreement or the Plan.
2.    Non-Qualified Stock Option. This Agreement specifies the terms of the
option (the "Option") granted to the Participant to purchase the number of
Covered Shares of Stock at

 
 
 




--------------------------------------------------------------------------------



the Exercise Price per share as set forth in Section 1. The Option is not
intended to constitute an "incentive stock option" as that term is used in Code
section 422. Subject to the terms of Section 4, as of the Vesting Date, the
Option shall become exercisable on and after the Vesting Date with respect to
the number of Covered Shares determined as of the Vesting Date by multiplying
(a) the number of Covered Shares by (b) the Performance Percentage determined
pursuant to Section 3 below (with such percentage converted to a number by
dividing such percentage by 100). The portion of the Option with respect to any
Covered Shares which does not become exercisable as of the Vesting Date pursuant
to the previous sentence shall be forfeited as of the Vesting Date.
3.    Performance Percentage. As of the Performance Determination Date, the
Performance Percentage shall be determined in accordance with the table below
depending on the AGO High Stock Price in the Performance Period. If the AGO High
Stock Price in the Performance Period is between prices listed on the table
below, the Performance Percentage shall be determined using the straight line
interpolation between the percentages listed on the table below. For example, if
the AGO High Stock Price determined for the Performance Period is $20, the
Performance Percentage shall be 40%.
Performance Level
AGO High Stock Price in Performance Period
% of Options Vesting (the “Performance Percentage”)
Outstanding
$30 or higher
100%
Target
$24
50%
Threshold
$18
35%
< Threshold
less than $18
0%



The Performance Percentage shall be determined by the Committee and certified by
the Committee in writing before the Option shall become exercisable on or after
the applicable Vesting Date.
4.    Date of Termination Prior to Vesting Date. Except as otherwise provided in
this Section 4, if the Participant’s Date of Termination occurs for any reason
prior to the Vesting Date, the Option shall be immediately forfeited as of such
Date of Termination.
(a)
Death or Disability Prior to a Change in Control. If the Participant’s Date of
Termination occurs prior to the Vesting Date and prior to a Change in Control
due to the Participant’s death or Disability, then this subparagraph (a) of
Section 4 shall apply and Option shall become exercisable on and after the
Vesting Date with respect to the number of Covered Shares determined as of the
Vesting Date by multiplying (a) the number of Covered Shares by (b) the
Performance Percentage (with such percentage converted to a number by dividing
such percentage by 100) by (c) the Pro-Rata Fraction. The portion of the Option
with respect to any Covered Shares which does not become exercisable as of the
Vesting Date pursuant to the previous sentence shall be forfeited as of the
Vesting Date.


2
 
 
 




--------------------------------------------------------------------------------



(b)
Retirement Prior to a Change in Control. If the Participant’s Date of
Termination occurs prior to the Vesting Date and prior to a Change in Control
due to a Retirement, then this subparagraph (b) of Section 4 shall apply and the
Option shall become exercisable on and after the Vesting Date with respect to
the number of Covered Shares determined as of the Vesting Date by multiplying
(a) the number of Covered Shares by (b) the Performance Percentage (with such
percentage converted to a number by dividing such percentage by 100), subject to
the following: the Option shall not become exercisable following a Retirement if
the Participant engages in any Competitive Activity or Post-Retirement Activity
prior to the Vesting Date or if the Participant fails to sign (and not revoke) a
general release and waiver of all claims against the Company as required by
Section 7.1 of the Severance Plan. The portion of the Option with respect to any
Covered Shares which does not become exercisable as of the Vesting Date pursuant
to the previous sentence shall be forfeited as of the Vesting Date. If the
release is not effective within the sixty-day period required by Section 7.1 of
the Severance Plan or in the event that the Participant engages in a Competitive
Activity or Post-Retirement Activity prior to the Vesting Date, the Participant
shall immediately forfeit the Option with respect to all Covered Shares.

(c)
Qualifying Termination Prior to a Change in Control. If the Participant’s Date
of Termination occurs prior to the Vesting Date and prior to a Change in Control
due to a Qualifying Termination, then this subparagraph (c) of Section 4 shall
apply and the Option shall become exercisable on and after the Vesting Date with
respect to the number of Covered Shares determined as of the Vesting Date by
multiplying (a) the number of Covered Shares by (b) the Performance Percentage
(with such percentage converted to a number by dividing such percentage by 100)
by (c) the Pro-Rata Fraction subject to the following: the Option shall not
become exercisable following a Qualifying Termination if the Participant engages
in any Competitive Activity prior to the Vesting Date or if the Participant
fails to sign (and not revoke) a general release and waiver of all claims
against the Company as required by Section 7.1 of the Severance Plan. The
portion of the Option with respect to any Covered Shares which does not become
exercisable as of the Vesting Date pursuant to the previous sentence shall be
forfeited as of the Vesting Date. If the release is not effective within the
sixty-day period required by Section 7.1 of the Severance Plan or in the event
that the Participant engages in a Competitive Activity prior to the Vesting
Date, the Participant shall immediately forfeit the Option with respect to all
Covered Shares.

(d)
Death or Disability On or After a Change in Control. If the Participant’s Date
of Termination occurs prior to the Vesting Date but on or after the date of a
Change in Control that is not a Vesting Change in Control due to the
Participant’s death or Disability, then this subparagraph (d) of Section 4 shall
apply, such Date of Termination shall be treated as the Vesting Date and the
Option shall become exercisable on and after the Vesting Date with respect to
the number of Covered Shares determined as of the Vesting Date by multiplying
(a) the number of Covered Shares by (b) the Performance Percentage (with such
percentage converted to a number by dividing such percentage by 100). The
portion of the Option with respect to any Covered Shares which does not


3
 
 
 




--------------------------------------------------------------------------------



become exercisable as of the Vesting Date pursuant to the previous sentence
shall be forfeited as of the Vesting Date.
(e)
Retirement On or After a Change in Control. If the Participant’s Date of
Termination occurs prior to the Vesting Date but on or after the date of a
Change in Control that is not a Vesting Change in Control due to a Retirement,
then this subparagraph (e) of Section 4 shall apply, such Date of Termination
shall be treated as the Vesting Date and the Option shall become exercisable on
and after the Vesting Date with respect to the number of Covered Shares
determined as of the Vesting Date by multiplying (a) the number of Covered
Shares by (b) the Performance Percentage (with such percentage converted to a
number by dividing such percentage by 100), subject to the following: the Option
shall not become exercisable on or after a Retirement if the Participant fails
to sign (and not revoke) a general release and waiver of all claims against the
Company as required by Section 7.1 of the Severance Plan. The portion of the
Option with respect to any Covered Shares which does not become exercisable as
of the Vesting Date pursuant to the previous sentence shall be forfeited as of
the Vesting Date. If the release is not effective within the sixty-day period
required by Section 7.1 of the Severance Plan, the Participant shall immediately
forfeit the Option with respect to all Covered Shares.

(f)
Qualifying Termination On or After a Change in Control. If the Participant’s
Date of Termination occurs prior to the Vesting Date but on or after the date of
a Change in Control that is not a Vesting Change in Control due to a Qualifying
Termination, then this subparagraph (f) of Section 4 shall apply, such Date of
Termination shall be treated as the Vesting Date and the Option shall become
exercisable on and after the Vesting Date with respect to the number of Covered
Shares determined as of the Vesting Date by multiplying (a) the number of
Covered Shares by (b) the Performance Percentage (with such percentage converted
to a number by dividing such percentage by 100), subject to the following: the
Option shall not become exercisable on or after a Qualifying Termination if the
Participant fails to sign (and not revoke) a general release and waiver of all
claims against the Company as required by Section 7.1 of the Severance Plan. The
portion of the Option with respect to any Covered Shares which does not become
exercisable as of the Vesting Date pursuant to the previous sentence shall be
forfeited as of the Vesting Date. If the release is not effective within the
sixty-day period required by Section 7.1 of the Severance Plan, the Participant
shall immediately forfeit the Option with respect to all Covered Shares.

5.    Expiration. Notwithstanding anything herein to the contrary, the Option
shall not be exercisable after the Company’s close of business on the last
business day that occurs prior to the earlier to occur of the last day of the
Term or the Expiration Date. The "Expiration Date" shall be defined as follows:
(a)
if the Participant's Date of Termination occurs by reason of death, Disability
or Retirement, the Expiration Date shall be the later to occur of (i) the
one-year anniversary of the Date of Termination and (ii) the ninety-day
anniversary of the Vesting Date;


4
 
 
 




--------------------------------------------------------------------------------



(b)
if the Participant's Date of Termination occurs for Cause, the Expiration Date
shall be the Date of Termination;

(c)
if the Participant’s Date of Termination occurs because of a Qualifying
Termination, the Expiration Date shall be the later to occur of (i) the
ninety-day anniversary of the Date of Termination and (ii) the ninety-day
anniversary of the Vesting Date;

(d)
if the Participant's Date of Termination occurs for any reason other than those
listed in subparagraph (a), (b), or (c) of this Section 5, the Expiration Date
shall be the ninety-day anniversary of such Date of Termination.

6.    Method of Option Exercise. Subject to this Agreement and the Plan, on and
after the Vesting Date, the Option may be exercised in whole or in part with
respect to the number of Covered Shares which become vested pursuant to Sections
2 or 4 above as of the Vesting Date by filing a written notice with the
Secretary of the Company at its corporate headquarters prior to the Company’s
close of business on the last business day that occurs prior to the earlier to
occur of the last day of the Term or the Expiration Date. Such notice shall
specify the number of shares of Stock which the Participant elects to purchase,
and shall be accompanied by payment of the Exercise Price for such shares of
Stock indicated by the Participant’s election. Payment shall be by cash or by
check payable to the Company. Except as otherwise provided by the Committee
before the Option is exercised: (i) all or a portion of the Exercise Price may
be paid by the Participant by tendering, by either actual delivery of shares or
by attestation, Shares acceptable to the Committee (including shares otherwise
distributable pursuant to the exercise of the Option) having an aggregate Fair
Market Value (valued as of the date of exercise) that is equal to the amount of
cash that would otherwise be required; and (ii) the Participant may pay the
Exercise Price by authorizing a third party to sell shares of Stock (or a
sufficient portion of the shares) acquired upon exercise of the Option and remit
to the Company a sufficient portion of the sale proceeds to pay the entire
Exercise Price and any tax withholding resulting from such exercise. The Option
shall not be exercisable if and to the extent the Company determines that such
exercise would violate applicable state or Federal securities laws or the rules
and regulations of any securities exchange on which the Stock is traded. If the
Company makes such a determination, it shall use all reasonable efforts to
obtain compliance with such laws, rules and regulations. In making any
determination hereunder, the Company may rely on the opinion of counsel for the
Company.
7.    Change in Control. In the event of a Change in Control, the Company, or
the entity that is the surviving entity or successor to the Company following
such transaction, may elect to (a) to continue this Non-Qualified Stock Option
subject to the terms of this Agreement and the Plan and subject to such
adjustments, if any, by the Committee as permitted by Section 5.2(f) of the
Plan; or (b) to terminate this Non-Qualified Stock Option in exchange for a cash
payment or distribution as determined in the following sentence. In the event
that the Company or its successor chooses to terminate this option upon a Change
in Control (in which case the Change in Control is a Vesting Change in Control),
the Participant shall be entitled to a payment or distribution equal to the
excess of the value of one Share at the time of the transaction over the
Exercise Price multiplied by (i) the number of Covered Shares by (ii) the
Performance

5
 
 
 




--------------------------------------------------------------------------------



Percentage (with such percentage converted to a number by dividing such
percentage by 100); provided, however, that if the Participant’s Date of
Termination occurred prior to the Change in Control due to (x) death, (y)
Disability or (z) a Qualifying Termination, then the product of determined
pursuant to this sentence shall additionally be multiplied by the Pro-Rata
Fraction.
8.    Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock which the Participant already owns, or
to which the Participant is otherwise entitled under the Plan; provided,
however, that such shares may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income).
9.    Transferability. Except as otherwise provided by the Committee, the Option
is not transferable other than as designated by the Participant by will or by
the laws of descent and distribution, and during the Participant’s life, may be
exercised only by the Participant.
10.    Cancellation and Rescission of Options.
(a)
The Committee may cancel, rescind, suspend, withhold or otherwise limit or
restrict the Option at any time if the Participant engages in any "Competitive
Activity" and, in the case of a Participant whose Date of Termination has
occurred due to Retirement, if the Participant engages in any Post-Retirement
Activity.

(b)
Upon exercise of the Option, the Participant shall certify, to the extent
provided by the Committee, in a manner acceptable to the Committee, that the
Participant is not engaging and has not engaged in any Competitive Activity and,
in the case of a Participant whose Date of Termination has occurred due to
Retirement, that the Participant is not engaging and has not engaged in any
Post-Retirement Activity. In the event a Participant has engaged in any
Competitive Activity or, if applicable, any Post-Retirement Activity, prior to,
or during the twelve months after, any exercise of the Option (the “Restrictive
Covenant Period”), such exercise may be rescinded by the Committee within two
years after the end of the Restrictive Covenant Period. In the event of any such
rescission, the Participant shall pay to the Company the amount of any gain
realized as a result of the rescinded exercise, in such manner and on such terms
and conditions as may be required, and the Company shall be entitled to set-off
against the amount of any such gain any amount owed to the Participant by the
Company and/or Subsidiary.

11.    Heirs and Successors. Subject to Section 7, this Agreement shall be
binding upon, and inure to the benefit of, the Company and its successors and
assigns, and upon any person acquiring, whether by merger, consolidation,
purchase of assets or otherwise, all or substantially all of the Company’s
assets and business. If any rights exercisable by the Participant or benefits
deliverable to the Participant under this Agreement have not been exercised or
delivered, respectively, at the time of the Participant’s death, such rights
shall be exercisable by the Designated Beneficiary, and such benefits shall be
delivered to the Designated Beneficiary, in

6
 
 
 




--------------------------------------------------------------------------------



accordance with the provisions of this Agreement and the Plan. The "Designated
Beneficiary" shall be the beneficiary or beneficiaries designated by the
Participant in a writing filed with the Committee in such form and at such time
as the Committee shall require. If a deceased Participant fails to designate a
beneficiary, or if the Designated Beneficiary does not survive the Participant,
any rights that would have been exercisable by the Participant and any benefits
distributable to the Participant shall be exercised by or distributed to the
legal representative of the estate of the Participant. If a deceased Participant
designates a beneficiary and the Designated Beneficiary survives the Participant
but dies before the Designated Beneficiary’s exercise of all rights under this
Agreement or before the complete distribution of benefits to the Designated
Beneficiary under this Agreement, then any rights that would have been
exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.
12.    Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons. The Committee shall have the authority to obtain such information
from the Participant (including tax return information) as it determines may be
necessary to confirm that the Participant is in compliance with the requirements
applicable to Competitive Activity, and if the Participant fails to provide such
information, the Committee may conclude that the Participant is not in
compliance with such requirements.
13.    Recoupment and Plan Provisions Govern.
(a)
Notwithstanding anything in this Agreement to the contrary, the Participant’s
rights with respect to the Option shall be subject to the Assured Guaranty Ltd.
Executive Officer Recoupment Policy as amended from time to time.

(b)
Notwithstanding anything in this Agreement to the contrary, but subject to
subparagraph (a) of this Section 13 above, this Agreement shall be subject to
the terms of the Plan, a copy of which may be obtained by the Participant from
the office of the Secretary of the Company; and this Agreement is subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan.

14.    Not an Employment Contract. The Option will not confer on the Participant
any right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.
15.    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.

7
 
 
 




--------------------------------------------------------------------------------



Notices shall be directed, if to the Participant, at the Participant’s address
indicated by the Company’s records, or if to the Company, at the Company’s
principal executive office.
16.    Fractional Shares. In lieu of issuing a fraction of a share upon any
exercise of the Option, resulting from an adjustment of the Option pursuant to
the Plan or otherwise, the Company will be entitled to pay to the Participant an
amount equal to the fair market value of such fractional share.
17.    No Rights As Shareholder. The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.
18.    Deemed Acceptance. If the Participant wishes to decline this Award, the
Participant must reject this Agreement prior to the earlier to occur of (i) the
Vesting Date and (ii) the one-year anniversary of the Grant Date (the earlier of
such dates referred to as the “Acceptance Date”). If the Agreement has not been
rejected prior to the Acceptance Date, the Participant will be deemed to have
automatically accepted this Award and the terms and conditions set forth in this
Agreement.
19.    Amendment. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.
20.    Definitions. For purposes of this Agreement, words and phrases shall be
defined as follows:
(a)
AGO High Stock Price. The term “AGO High Stock Price” shall mean the highest
forty-trading day average stock price of a share of Stock as traded on the New
York Stock Exchange during the Performance Period.

(b)
Cause. The term “Cause” is defined in Section 1 of the Severance Plan.

(c)
Change in Control. The term "Change in Control" shall be defined as set forth in
the Plan.

(d)
Competitive Activity. The term “Competitive Activity” shall mean (i) the
Participant’s engaging in an activity, directly or indirectly, whether as an
employee, consultant, partner, principal, agent, distributor, representative,
stockholder (except as a less than one percent stockholder of a publicly traded
company or a less than five percent stockholder of a privately held company) or
otherwise, within the United States, Bermuda, or the Cayman Islands, if such
activities involve insurance or reinsurance of United States based entities or
risks that are competitive with the financial guaranty insurance business then
being conducted by the Company or any affiliate and which, during the period
covered by the Participant's employment, were conducted by the Company or any
affiliate; or (ii) the Participant’s engaging in any activity, directly or
indirectly, whether on behalf of himself or herself or any other person or
entity (x) to solicit any client and/or customer of the


8
 
 
 




--------------------------------------------------------------------------------



Company or any affiliate or (y) to hire any employee or former employee of the
Company or any present or former affiliate of the Company or encourage any
employee of the Company or affiliate to leave the employ of the Company or
affiliate; or (iii) the Participant’s violation of Section 7.3 of the Severance
Plan (relating to confidentiality).
(e)
Date of Termination. A Participant's "Date of Termination" means, with respect
to an employee, the date on which the Participant's employment with the Company
and Subsidiaries terminates for any reason, and with respect to a Director, the
date immediately following the last day on which the Participant serves as a
Director; provided that a Date of Termination shall not be deemed to occur by
reason of a Participant's transfer of employment between the Company and a
Subsidiary or between two Subsidiaries; further provided that a Date of
Termination shall not be deemed to occur by reason of a Participant's cessation
of service as a Director if immediately following such cessation of service the
Participant becomes or continues to be employed by the Company or a Subsidiary,
nor by reason of a Participant's termination of employment with the Company or a
Subsidiary if immediately following such termination of employment the
Participant becomes or continues to be a Director; and further provided that a
Participant's employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant's employer.

(f)
Director. The term "Director" means a member of the Board of Directors of
Assured Guaranty Ltd., who may or may not be an employee of the Company or a
Subsidiary.

(g)
Disability. The Participant shall be considered to have a "Disability" during
the period in which the Participant is unable, by reason of a medically
determinable physical or mental impairment, to engage in any substantial gainful
activity, which condition, in the opinion of a physician selected by the
Committee, is expected to have a duration of not less than 120 days.

(h)
Post-Retirement Activity. The term “Post-Retirement Activity” shall mean the
Participant’s provision of significant commercial or business services to any
one or more persons or entities, regardless of whether such entity is owned or
controlled by the Participant; provided that the Participant’s devotion of
reasonable time to the supervision of his personal investments, and activities
involving professional, charitable, community, educational, religious and
similar types of organizations, speaking engagements, membership on the boards
of directors of other organizations, and similar types of activities shall not
be considered Post-Retirement Activity, to the extent that the Committee, in its
discretion, determines that such activities are consistent with the
Participant’s Retirement. At the request of the Participant, the Committee shall
determine whether a proposed activity of the Participant will be considered a
Post-Retirement Activity for purposes of this Agreement. Such request shall be
accompanied by a description of the proposed activities, and the Participant
shall provide such additional information as the Committee may determine is
necessary to make the determination. Such a determination shall be made
promptly, but in no event more than 30 days after the


9
 
 
 




--------------------------------------------------------------------------------



written request, together with any additional information requested of the
Participant, is delivered to the Committee.
(i)
Pro-Rata Fraction. The term “Pro-Rata Fraction” shall mean a fraction, the
numerator of which shall be equal to the number of days between the Grant Date
and the Participant’s Date of Termination and the denominator of which shall be
1095.

(j)
Qualifying Termination. The term “Qualifying Termination” is defined in Section
1 of the Severance Plan.

(k)
Retirement. The term “Retirement” means the occurrence of a Participant’s Date
of Termination due to the voluntary termination of employment with the consent
of the Committee (as described below) by a Participant who meets the following
requirements as of such Date of Termination: (i) the Participant is age 65 or
older and (ii) the Participant has a minimum of 10 years of service. For
purposes of defining “Retirement,” years of service shall be determined in
accordance with rules which may be established by the Committee, and shall take
into account service with the Company and the Subsidiaries. If, on or before the
date of the initial public offering of stock of the Company, the Participant was
employed by the Company or its Subsidiaries, years of service shall also include
service with ACE Limited and its subsidiaries occurring prior to such the
initial public offering. For purposes of this Agreement, the Participant’s Date
of Termination shall not be considered to be a Retirement unless, prior to such
Date of Termination, the Committee approved treating such Participant’s Date of
Termination as a Retirement for purposes of all or a portion of the Covered
Shares for the option granted pursuant to this Agreement. The determination of
whether to treat the Participant’s Date of Termination as a Retirement for all
or a portion of the Covered Shares shall be made in the sole discretion of the
Committee and such determination shall be final and binding on all persons.

(l)
Severance Plan. The term “Severance Plan” shall mean the Assured Guaranty Ltd.
Executive Severance Plan.

(m)
Vesting Change in Control. The term “Vesting Change in Control” shall mean the
date of a Change in Control where this Non-Qualified Stock Option is terminated
pursuant to Section 7(b) of this Agreement.


10
 
 
 




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Participant has executed the Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the Grant Date.



Assured Guaranty Ltd.


I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement:


                        
Participant



11
 
 
 


